Citation Nr: 1513673	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-21 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether an effective date earlier than March 23, 2009, is warranted for the addition of a dependent spouse to the Veteran's award of compensation benefits.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision letter of the Department of Veterans Affairs (VA) RO that granted additional compensation for the Veteran's dependent spouse effective April 1, 2009.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal to the Board, the Veteran indicated that he sought a Travel Board hearing.  This hearing was scheduled for February 3, 2015 at the RO.  The Veteran was sent a notice letter dated January 5, 2015, to his last known address of 310 Fallen Leaf Lane, the address that he has listed with VA since at least 1996.  The letter provided notice as to the date, time and place of this hearing.  This letter was returned to the VA postmarked January 12, 2015, with a 'return to sender, not deliverable as addressed unable to forward' sticker affixed.  The Veteran failed to report for the hearing on February 3, 2015.  

VA records do not show that the Veteran's address has been updated.  The Board notes that notice means written notice sent to a claimant or payee at his or her latest address of record.  See 38 C.F.R. § 3.1 (q) (2014).  However, the Board finds that in order to fulfill the duty to assist at 38 C.F.R. § 3.159, the AOJ should make an attempt to ascertain the Veteran's current correct address and send his notice of hearing to the correct address.  In this regard though, the Board also notes the Veteran bears a degree of responsibility.  While VA has a duty to assist the Veteran in the development of his claim, that duty is not limitless, neither is it always a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Veteran has an obligation to keep VA apprised of his whereabouts, including his current address.  See Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current address.  

2.  Then, schedule the Veteran for a hearing before the Board.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




